Citation Nr: 1730995	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-40 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether B.J. is entitled to be recognized as the Veteran's dependent spouse for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and B.J. 

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991 and from November 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2016, the Veteran and B.J. testified at a personal hearing before the undersigned Veterans Law Judge.  No intelligible recording of this hearing was made, and the Veteran did not respond to a letter asking whether he wished to have a new hearing.  


FINDINGS OF FACT

1.  The Veteran and T.O. married in January 1991.

2.  A Judgment of Divorce dissolved the Veteran's marriage to T.O. nunc pro tunc effective January 14, 1991.

3.  The Veteran and L.E. married in May 1993; they divorced in November 1995.

4.  The Veteran and B.J. married in December 1995, and they have remained married to this day.


CONCLUSION OF LAW

B.J. is entitled to be recognized as the Veteran's dependent spouse for Department of Veterans Affairs purposes.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.1(j), 3.4, 3.205, 3.206 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed entitlement to recognition of B.J. as his dependent spouse for purposes of receiving VA benefits.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4.  A "spouse" is a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefit accrued.  Marriage is established, in relevant part, by a copy or abstract of the public record or marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2016).

In September 2008, the Veteran in the case at hand was sent a copy of an August 2008 rating decision that had increased his overall benefits from 10 percent to 40 percent, effective December 30, 2007.  The September 2008 letter informed the Veteran that he would be paid as a veteran with 2 dependents, and it was noted that his "payment includes an additional amount for your child/children."  It noted that VA "couldn't pay for [B.J.G.] because the information provided indicated that you were still married to your prior spouse when you married [B.J.G.]."  

The facts of this case are summarized in the Veteran's May 2017 sworn statement.  In brief, he reported that he was married to T.O. in January 1991, and that they had separated only days later.  On January 14, 1991, T.O. presented the Veteran with annulment paperwork, which he signed.  T.O. told him that the signed papers would be turned in, which would dissolve the marriage, and that the Court would send him a copy of the paperwork.  He stated that he never received copies of these papers, and it appears that these documents were never filed and/or recorded.

In May 1993, the Veteran married L.E.  They divorced in November 1995.  The documentation of this marriage and divorce are of record and are not at issue.

In December 1995, the Veteran and B.J. married.  The record contains a copy of their marriage license from the State of Michigan.  From the date of their marriage until the Army notified him in 2003, he had no idea that the annulment documents from 1991 were never filed and/or recorded.  In 2003, the Veteran and B.J. began the legal process to correct this error.  In the course of this process, they discovered that T.O. had been married to four other men at the time she was "married" to the Veteran.  In May 2005, a judgment of divorce from T.O. was signed by a judge.

In October 2011, the Veteran filed a "Petition for Correction of Entry Nunc Pro Tunc" with the Circuit Court for the County of Clinton.  In an October 2011 Order, the Court ordered that the Judgment of Divorce be entered nunc pro tunc with an effective date of January 14, 1991.

The term nunc pro tunc means "now for then."  "When courts take some action nunc pro tunc, that action has retroactive legal effect, as though it had been performed at a particular, earlier date."  See The Free Dictionary, http://legal-dictionary.thefreedictionary.com/nunc+pro+tunc.  In the case at hand, the October 2011 Order has the legal effect of effectuating the Veteran's divorce from T.O. effective January 14, 1991.  This judgment constitutes a valid divorce decree, and there is no question of its validity.  See 38 C.F.R. § 3.206.

This judgment, therefore, retroactively validated the Veteran's marriage to and divorce from L.E., and also retroactively validated the Veteran's marriage to B.J. from the date of their December 1995 marriage.  

In short, the Veteran and B.J. have legally been married since December 1995, and they are still legally married.  Therefore, B.J. is entitled to be recognized as the Veteran's dependent spouse for purposes of receiving VA benefits.  Therefore, the appeal is granted.


ORDER

B.J. is entitled to be recognized as the Veteran's dependent spouse for Department of Veterans Affairs purposes.  The appeal is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


